 

Exhibit 10.3

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (this “Second Amendment”) is
effective on June 6, 2020 (the “Effective Date”), by and between Oragenics,
Inc., a Florida corporation (the “Company”), and Alan Joslyn (the “Executive”)
(Company and Executive may be referred to hereinafter individually, as a “Party”
or collectively, as the “Parties”).

 

WHEREAS, the Company and Executive entered into that certain Employment
Agreement on June 6, 2016 and on June 6, 2018 the Parties entered into that
certain First Amendment to Employment Agreement to extend the term thereof for
an additional two year period ending on June 6, 2020 (collectively the
“Agreement”);

 

WHEREAS, the Company and Executive mutually desire to further amend the
Agreement to extend the term of the Agreement for an additional two year period
commencing on June 6, 2020 and ending on June 6, 2022; and

 

WHEREAS, the Company and Executive desire to maintain all of the terms and
conditions of the Agreement and its incorporated exhibits except as modified
herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

  1. Recitals. The Parties acknowledge and agree that the recitals set forth
above are true and correct and are hereby incorporated herein by reference.    
    2. Modification of Section 3 Term. Unless earlier terminated in accordance
with the provisions of the Agreement, the Term (as defined in the Agreement) of
the Agreement, shall be extended for an additional two (2) years beginning on
the Agreement’s current expiration date and ending on June 6, 2022.         3.
Other Provisions Unaffected. Except as expressly modified and amended herein,
all terms, conditions and covenants set forth in the Agreement are hereby
reaffirmed and shall remain in full force and effect and unaffected by this
Second Amendment; provided, however, that to the extent of any inconsistency
between the terms of this Amendment and the Agreement, this Second Amendment
shall control.         4. Counterparts. This Second Amendment may be executed in
any number of counterparts and it shall not be necessary for the parties to
execute any of the same counterparts hereof. Counterparts to this Second
Amendment may be delivered via facsimile, electronic mail (including pdf) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.



 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment to be
effective as of the day and year first written above.

 

  COMPANY         Oragenics, Inc., a Florida corporation         By: /s/ Michael
Sullivan   Name: Michael Sullivan   Title: Chief Financial Officer        
EXECUTIVE         /s/ Alan Joslyn   Alan Joslyn

 

 

